In my opinion, the constitutional provision quoted by the majority is no wise prohibitory, even by implication. The sole purpose of that provision of the constitution is to maintain an equality of liability as between the state and the counties, and therefore, if the legislature sees fit to provide for the payment of judge's salaries in a way to place no burden upon either the state or the counties, there is nothing in the constitution to prevent such action.
The only serious question to my mind is whether or no the legislature may exempt the state and the counties from any liability to pay such salaries in the event *Page 72 
that the special fund provided for in the act shall prove insufficient to pay the salaries in full. That question, however, is not now before the court, and can only be raised by someone who may be injured in the event that the fund proves to be insufficient and whose earned salary is not paid to him. If and when such a situation arises, anyone injured thereby should be permitted to raise the question of the power of the legislature to exempt the state or the counties from the duty of paying for services rendered.
I therefore dissent.
BEALS, C.J., and MAIN, J., concur with TOLMAN, J.